Title: From John Quincy Adams to John Adams Smith, 5 November 1817
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear sir.
					Washington 5th. of november 1817.
				
				Mr. Ogle Tayloe, son of colonel Tayloe one of the most respectable citizens of Virginia, and of this district, goes out as private secretary, and with the president’s approbation attached to the legation of mr. Rush. It is mr. Tayloe’s intention to give constant attendance at the office, and I am persuaded he will give you useful assistance in the transaction of business.—If he can be accommodated with a chamber for himself and one for a servant in the house where you lodge and keep the office, I understand it will be agreeable to him; but if the apartments there should be all occupied, I presume you will have no difficulty in referring him to apartments in the neighbourhood where he can take suitable and convenient lodgings.—As he will reside in London at his own expense, economy will be an object of consideration with him, so far as it will be compatible with comfort & propriety. From your own situation and experience, your kind attentions and friendly advice cannot fail of being essentially serviceable to him, and I beg leave to recommend him to them in the strongest manner; assuring you that I shall consider every good office that you can render him as an act of kindness to, / Your faithful friend.
				
					
				
				
			